445 F.2d 1405
UNITED STATES of America, Plaintiff-Appellee,v.John DROTAR, Defendant-Appellant.
No. 27319.
United States Court of Appeals, Fifth Circuit.
Aug. 17, 1971.

Philip Goodheim, Hollywood, Fla (Court Appointed), for defendant-appellant.
William A. Meadows, Jr., U.S. Atty., Theodore Klein, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit judges.
PER CURIAM:


1
On May 3, 1971, our judgment of affirmance in this case, reported at 416 F.2d 914, was vacated by the Supreme Court, 402 U.S. 939, 91 S.Ct. 1628, 29 L.Ed.2d 107, and remanded for reconsideration in light of Leary v. United States, 395 U.S. 6, 89 S.Ct. 1532, 23 L.Ed.2d 57 (1969) and United States v. U.S. Coin and Currency, 401 U.S. 715, 91 S.Ct. 1041, 28 L.Ed.2d 434 (1971).


2
The matter is controlled by our recent decision in Harrington v. United States, 5 Cir., 1971, 444 F.2d 1190.


3
We hereby reverse the district court's judgment of conviction and remand for further proceedings in accordance with the directions contained in Harrington.


4
Reversed and remanded.